Exhibit 10.1

                                                                                                                                                        [gwlhxs5vyhfg000001.jpg]

NOTE

 

 

SBA Loan #

17228072‐01

 

SBA Loan Name

Paycheck Protection Program Loan

Section 1102, Keeping American Workers Paid and Employed Act of the CARES Act

 

Date

May 1 , 2020

 

Loan Amount

$3,685,800.00

 

Interest Rate

Fixed rate equal to one percent (1.00%) per annum

 

Borrower

Aspen Aerogels Rhode Island, LLC

 

Lender

Northeast Bank, a banking corporation organized under the laws of the State of
Maine

 

 

 

1.PROMISE TO PAY:

 

FOR VALUE RECEIVED, Aspen Aerogels Rhode Island, LLC (the “Borrower”) hereby
promises to pay as necessary and in accordance with the Paycheck Protection
Program under 13 CFR Part 120 (the “PPP”, as may be amended or supplemented by
further guidance issued by the SBA) to the order of Northeast Bank (the
“Lender”) or subsequent holders of this Promissory Note (the “Note”) the
principal amount of Three Million Six Hundred Eighty Five Thousand Eight Hundred
Dollars and No Cents ($3,685,800.00) (the “Loan”), together with all accrued
interest thereon, which amount shall not exceed 1.00% per annum, as provided in
this Note.

 

2.

DEFINITIONS:

 

“Collateral” means any property taken as security for payment of this Note or
any guarantee of this Note.

“Guarantor” means each person or entity that signs a guarantee of payment of
this Note. “Loan” means the loan evidenced by this Note.

“Loan Documents” means the documents related to this Loan signed by Borrower,
any Guarantor, or anyone who pledges collateral.

“SBA” means the Small Business Administration, an Agency of the United States of
America.

 

--------------------------------------------------------------------------------

3.PAYMENT TERMS:

Borrower must make all payments at the place Lender designates. The payment
terms for this Note are:

 

 

A.

Maturity Date: Unless forgiven in writing or otherwise modified in compliance
with the terms of the PPP or other applicable SBA requirements, this Loan
matures two (2) years from the date of this Note (the “Maturity Date”).

 

 

B.

Interest Rate: Principal amounts outstanding under this Note shall bear interest
at a rate per annum (the “Interest Rate”) equal to 1.00%. All computations of
interest hereunder shall be made on the basis of a year of 365/365 and the
actual number of days elapsed. Interest shall begin to accrue on the Loan on the
date of this Note.

 

 

C.

Use of Proceeds: Borrower shall use the proceeds of this Loan only for eligible
expenses under the terms of the PPP.

 

 

D.

Payment: Borrower must pay principal and interest payments of $196,427.32 every
month beginning on November 1 , 2020 (which date reflects an automatic six‐month
deferral from the date of this Loan, as further described in Section 3E below)
and ending on the Maturity Date. Payments must be made on the same day as the
date of this Note in the months they are due and must be made in US dollars.
Borrower’s repayment obligation will be reduced by the amount of any loan
forgiveness granted under the terms of the PPP. While no payments are due on
this Loan for 6 months from the date of first disbursement of this Loan,
interest will continue to accrue during the deferment period. All remaining
outstanding principal and accrued and unpaid interest shall be due and payable
on the Maturity Date. Lender will apply each installment payment first to pay
interest accrued to the day Lender received the payment, then to bring principal
current, and will apply any remaining balance to reduce principal. Any payment
received after default, demand or acceleration shall be applied in accordance
with SBA servicing guidelines.

 

E.Deferment Period:   No payments are due on this Loan for six (6) months from
the date of first

disbursement of this Loan. Interest will continue to accrue during the deferment
period.

F.Loan Prepayment: Notwithstanding any provision in this Note to the contrary:

Borrower may prepay this Note at any time without penalty. Borrower may prepay
twenty percent (20%) or less of the unpaid principal balance of this Note at any
time without notice. If Borrower prepays more than twenty percent (20%) of the
Note and the Loan has been sold on the secondary market, Borrower must: (i) Give
Lender prior written notice; (ii) Pay all accrued interest; and (iii) If the
prepayment is received less than 21 days from the date Lender received the
notice, pay an amount equal to 21 days interest from the date Lender received
the notice, less any interest accrued during the 21 days and paid under (ii) of
this paragraph. If Borrower does not prepay within 30 days from the date Lender
received the notice, Borrower must give Lender a new notice.

 

G.

Loan Forgiveness: Borrower may apply to Lender for forgiveness of the amount due
on this Loan in an amount equal to the sum of the following costs incurred by
Borrower during the 8‐week period beginning on the date of the first
disbursement of this Loan: (i) Payroll costs; (ii) Any payment of interest on a
covered mortgage obligation (which shall not include any prepayment of or
payment of principal on a covered mortgage obligation); (iii) Any payment on a
covered rent obligation; and (iv) Any covered utility payment.

 

The amount of loan forgiveness shall be calculated (and may be reduced) in
accordance with the requirements of the PPP, including the provisions of Section
1106 of the Coronavirus Aid, Relief, and Economy Security Act (CARES Act) (P.L.
116‐136). Not more than 25% of the amount forgiven can be attributable to
non‐payroll costs.

 

H.

Manner of Payment: All payments of principal and interest shall be made in US
dollars on the date on which such payment is due. Such payments shall be made by
ACH, cashier’s check, certified check, or wire transfer of immediately available
funds to the holder of the Note (“Noteholder”). For purposes of this Note, the
term Noteholder shall refer to the original Noteholder, or any assignee.

 

[gwlhxs5vyhfg000002.jpg]

SBA Form 147 (06/03/02) Version 4.1

 



--------------------------------------------------------------------------------

 

4.DEFAULT:

 

Borrower is in default under this Note if Borrower does not make a payment when
due under this Note

(unless forgiven under the terms of this Note and the terms of the PPP), or if
Borrower:

A.Fails to do anything required by this Note and other Loan Documents;

B.Defaults on any other loan with Lender;

C.Does not preserve, or account to Lender’s satisfaction for, any of the
Collateral or its proceeds;

D.Does not disclose, or anyone acting on their behalf does not disclose, any
material fact to Lender

or SBA;

E.Makes, or anyone acting on their behalf makes, a materially false or
misleading representation to

Lender or SBA;

F.Defaults on any loan or agreement with another creditor, if Lender believes
the default may materially affect Borrower’s ability to pay this Note;

G.Fails to pay any taxes when due;

 

H.Becomes the subject of a proceeding under any bankruptcy or insolvency law;

I.Has a receiver or liquidator appointed for any part of their business or
property;

J.Makes an assignment for the benefit of creditors;

K.Has any adverse change in financial condition or business operation that
Lender believes may materially affect Borrower’s ability to pay this Note;

L.Reorganizes, merges, consolidates, or otherwise changes ownership or business
structure without

Lender’s prior written consent; or

M.Becomes the subject of a civil or criminal action that Lender believes may
materially affect

Borrower’s ability to pay this Note.

 

 

 

5.LENDER’S RIGHTS IF THERE IS A DEFAULT:

 

Without notice or demand and without giving up any of its rights, Lender may:

 

A.Require immediate payment of all (non‐forgiven) amounts owing under this Note;

B.Collect all amounts owing from any Borrower or Guarantor;

C.File suit and obtain judgment;

 

[gwlhxs5vyhfg000002.jpg]

SBA Form 147 (06/03/02) Version 4.1

 



--------------------------------------------------------------------------------

D.Take possession of any Collateral; or

E.Sell, lease, or otherwise dispose of, any Collateral at public or private
sale, with or without advertisement.

 

 

 

6.LENDER’S GENERAL POWERS:

 

Without notice and without Borrower’s consent, Lender may:

 

[gwlhxs5vyhfg000002.jpg]

SBA Form 147 (06/03/02) Version 4.1

 



--------------------------------------------------------------------------------

A.Bid on or buy the Collateral at its sale or the sale of another lienholder, at
any price it chooses;

B.Incur expenses to collect amounts due under this Note, enforce the terms of
this Note or any other Loan Document, and preserve or dispose of the Collateral.
Among other things, the expenses may include payments for property taxes, prior
liens, insurance, appraisals, environmental remediation costs, and reasonable
attorney’s fees and costs. If Lender incurs such expenses, it may demand
immediate repayment from Borrower or add the expenses to the principal balance;

C.Release anyone obligated to pay this Note;

D.Compromise, release, renew, extend or substitute any of the Collateral; and

 

E.Take any action necessary to protect the Collateral or collect amounts owing
on this Note.

 

 

 

7.GOVERNING LAW; WHEN FEDERAL LAW APPLIES:

 

 

This Note and the obligations of Borrower hereunder shall be governed by and
interpreted and determined in accordance with the laws of the Commonwealth of
Massachusetts and/or all applicable federal regulations under the PPP Loan
program.

 

When SBA is the holder, this Note will be interpreted and enforced under federal
law, including SBA regulations. Lender or SBA may use state or local procedures
for filing papers, recording documents, giving notice, foreclosing liens, and
other purposes. By using such procedures, SBA does not waive any federal
immunity from state or local control, penalty, tax, or liability. As to this
Note, Borrower may not claim or assert against SBA any local or state law to
deny any obligation, defeat any claim of SBA, or preempt federal law.

 

 

8.SUCCESSORS AND ASSIGNS; ASSIGNMENT:

 

Under this Note, Borrower includes its successors, and Lender includes its
successors and assigns. This Note may be assigned or transferred by Lender to
any individual, corporation, company, limited liability company, trust, joint
venture, association, partnership, unincorporated organization, governmental
authority, or other entity without the prior consent of or notice to any other
person.

 

 

9.GENERAL PROVISIONS:

 

 

A.

All individuals and entities signing this Note are jointly and severally liable.

 

 

B.

Borrower waives all suretyship defenses.

 

 

C.

Borrower must sign all documents necessary at any time to comply with the Loan
Documents and to enable Lender to acquire, perfect, or maintain Lender’s liens
on Collateral.

 

 

D.

Lender may exercise any of its rights separately or together, as many times and
in any order it chooses. Lender may delay or forgo enforcing any of its rights
without giving up any of them.

 

 

E.

Borrower may not use an oral statement of Lender or SBA to contradict or alter
the written terms of this Note. No term of this Note may be waived, modified, or
amended, except by an instrument in writing signed by the Borrower and the
Lender, unless the SBA permits otherwise. Any waiver of the terms hereof shall
be effective only in the specific instance and for the

 

 

[gwlhxs5vyhfg000002.jpg]

SBA Form 147 (06/03/02) Version 4.1

 



--------------------------------------------------------------------------------

specific purposes given.

 

F.

If any term or provision of this Note is invalid, illegal, or unenforceable in
any jurisdiction, such invalidity, illegality, or unenforceability shall not
affect any other term or provision of this Note or render such term or provision
invalid or unenforceable in any other jurisdiction.

 

 

G.

To the extent allowed by law, Borrower waives all demands and notices in
connection with this Note, including presentment, demand, protest, and notice of
dishonor. Borrower also waives any defenses based upon any claim that Lender did
not obtain any guarantee; did not obtain, perfect, or maintain a lien upon
Collateral; impaired Collateral; or did not obtain the fair market value of
Collateral at a sale.

 

 

 

10.   NON‐RECOURSE:

Lender and SBA shall have no recourse against any individual shareholder, member
or partner of Borrower for non‐payment of the Loan, except to the extent that
such shareholder, member or partner uses the loan proceeds for an unauthorized
purpose. Borrower is solely responsible for providing Lender with evidence that
the Loan proceeds have been used for an authorized purpose, and such evidence
shall be subject to Lender’s review and approval in its sole and absolute
discretion. Should Borrower fail to provide such evidence, the Loan may be full
recourse to the Borrower.

 

 

11.   INDEMNIFICATION: The Borrower will indemnify and hold harmless Lender and
any Noteholder (and their respective employees, directors, agents, affiliates
and representatives) from and against any cost, loss or liability including
interest, penalties, reasonable attorneys’ fees and expenses resulting from the
Borrower’s misrepresentation in the application for this Loan or otherwise or
breach of warranty, default or breach of any covenant in this Note.

12.   NOTICES. All notices and other communications relating to this Note shall
be in writing and shall be deemed given upon the first to occur of (a) deposit
with overnight courier service, properly addressed and shipping prepaid; (b)
transmittal by e‐mail properly addressed (with written acknowledgement from the
intended recipient such as “return receipt requested” function, return e‐mail,
or other written acknowledgment); or (c) actual receipt by an employee or agent
of the other party. Notices hereunder shall be sent to the following addresses,
or to such other address as such party shall specify in writing:

 

 

If to the Borrower:

 

Name:

Aspen Aerogels Rhode Island, LLC

 

Phone Number:

508‐691‐1111

 

Address:

30 Forbes Road, Building B, Northborough, MA,

01532

 

Attention: John Fairbanks

 

E‐Mail: jfairbanks@aerogel.com  

 

 

 

 

 

 

[gwlhxs5vyhfg000002.jpg]

SBA Form 147 (06/03/02) Version 4.1

 



--------------------------------------------------------------------------------

If to Northeast Bank:

 

Name: Northeast Bank

 

Phone: 800‐284‐5989

 

Address: PO Box 171769, Boston, MA 02117

 

Attention: Loan Servicing Department

 

E‐Mail: sbaloans@northeastbank.com

 

 

 

 

 

 

13.   REPRESENTATIONS AND WARRANTIES. The Borrower represents and warrants to
the Lender as follows:

A. Existence. The Borrower is a/an Limited Liability Company duly
incorporated/formed, validly existing, and in good standing under the laws of
the state of its organization. The Borrower has the requisite power and
authority to own, lease, and operate its property, and to carry on its business.

B. Compliance with Law. The Borrower is in compliance with all laws, statutes,
ordinances, rules, and regulations applicable to or binding on the Borrower, its
property, and business.

C. Power and Authority. The Borrower has the requisite power and authority to
execute, deliver and perform its obligations under this Note.

D. Authorization; Execution and Delivery. The execution and delivery of this
Note by the Borrower executing this Note is done in accordance with applicable
law and with all necessary authority having been granted to Borrower to assure
performance and bind the entity to its obligations.

E. Information is True and Accurate. The information provided in all supporting
documents and forms to obtain this Loan is true and accurate in all material
respects. The Borrower (and any individual who provided information for the
application of this Loan) understands that knowingly making a false statement to
obtain this Loan from SBA is punishable under the law, including under 18 USC
1001 and

3571 by imprisonment of not more than five years and/or a fine of up to
$250,000; under 15 USC 645 by imprisonment of not more than two years and/or
fine of not more than $5,000; and, if submitted to a federally insured
institution, under 18 USC 1014 by imprisonment of not more than thirty years
and/or a fine of not more than $1,000,000.

14.   STATE‐SPECIFIC PROVISIONS. None

15.   INTEGRATION. This Note constitutes the entire contract between the
Borrower and the Lender with respect to the subject matter hereof and supersedes
previous agreements and understanding, oral or written, with respect thereto.

 

 

 

 

 

 

 

 

 

[gwlhxs5vyhfg000002.jpg]

SBA Form 147 (06/03/02) Version 4.1

 



--------------------------------------------------------------------------------

16.   CONSENT TO USE ELECTRONIC SIGNATURE. In order to receive the Loan amount,
the Lender must provide the Borrower with certain disclosures required by law.
By submitting the Borrower’s application and agreeing to the terms of this Note,
which the Borrower collectively adopts as its electronic signature, the Borrower
consents and agrees that: (i) the Lender and any Noteholder can provide all
disclosures required by law and other information about the Borrower’s legal
rights and duties to the Borrower electronically, including by e‐mail, a website
portal or mobile phone application; (ii) the Borrower’s electronic signature on
agreements and documents has the same effect as if the Borrower signed them in
ink and is evidence of the Borrower’s intention to be bound by this Note; (iii)
Electronic disclosures have the same meaning and effect as if the Borrower were
provided paper disclosures; (iv) Disclosures are considered received by the
Borrower within 24 hours of the time posted to Lender’s or any Noteholders
website, or within 24 hours of the time emailed to the Borrower unless the
Lender or Noteholder receives notice that the email was not delivered; (v)
Lender or the Noteholder reserves the right to cancel this electronic disclosure
service, change the terms of use of this service or send disclosures in paper
form at any time; (vi) the Lender or Noteholder is responsible for sending
notice of the disclosures to the Borrower electronically, but Lender or
Noteholder are not responsible for any delay or failure in the Borrower’s
receipt or review of the email notices. The Borrower agrees and confirms that
the Borrower has access to the necessary equipment to receive, access and print
any disclosures that may be provided in electronic form. The Borrower will not
seek to withdraw the Borrower’s consent for electronic signature and disclosures
while the Borrower has an outstanding Loan balance.

[gwlhxs5vyhfg000002.jpg]

SBA Form 147 (06/03/02) Version 4.1

 



--------------------------------------------------------------------------------

 

17.   NO, WAIVER; CUMULATIVE REMEDIES. No failure by Lender or any subsequent
Noteholder to exercise and no delay in exercising any right, remedy, or power
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, or power hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, or power.   The
rights, remedies, and powers herein provided are cumulative and not exclusive of
any other rights, remedies, or powers provided by law.

18.   COUNTERPARTS. This Note and any amendments, waivers, consents, or
supplements hereto may be executed in counterparts, each of which shall
constitute an original, but all of which taken together shall constitute as
single contract.

19.   THIRD‐PARTY BENEFICIARY. Any assignee of this Note shall be deemed to be a
third‐party beneficiary to this Note and is entitled to the rights and benefits
hereunder and may enforce the provisions hereof as if they were a party hereto.

20.   ERRORS AND OMISSIONS; COOPERATION. The undersigned Borrower for and in
consideration of the Lender funding the closing of this Loan agrees, if
requested by Lender or its assignees, to fully cooperate and adjust for clerical
errors, any or all Loan closing documentation if deemed necessary or desirable
in the reasonable discretion of the Lender or its assignees. Borrower shall
furnish the Lender with such other information as the Lender may reasonably
request from time to time, including but not limited to any documentation
necessary to comply with the terms of the PPP.

 

[gwlhxs5vyhfg000002.jpg]

SBA Form 147 (06/03/02) Version 4.1

 



--------------------------------------------------------------------------------

 

THE UNDERSIGNED BORROWER ACKNOWLEDGES THAT HE/SHE IS THE AUTHORIZED
REPRESENTATIVE OF THE APPLICANT AND HAVING READ ALL OF THE PROVISIONS OF THIS
NOTE AND AGREES TO ITS TERM.

 

 

 

 

IN WITNESS WHEREOF, the Borrower has executed this Note as acknowledged and
accepted by Northeast Bank as of

May 1, 2020.

 

 

 

 

 

Aspen Aerogels Rhode Island, LLC

DocuSigned by:

 

 

 

By:   /s/ John Fairbanks

Name: John Fairbanks

Title: Chief Financial Officer

 

 